


Exhibit 10.28


 
2009 AMENDMENT AND RESTATEMENT
 
OF THE
 
SEMPRA ENERGY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




Table of Contents
 
Section
1  Definitions                                                                                                                     
 
Section 2  Eligibility For
Benefits                                                                                                                    
 
2.1  Participation                                                                                                           
 
2.2  Supplemental Retirement
Benefit                                                                                                           
 
2.3  Spouse’s Supplemental Retirement
Benefit                                                                                                           
 
2.4  Spouse’s Death
Benefit                                                                                                           
 
2.5  Supplemental Disability
Benefit                                                                                                           
 
2.6  Supplemental Disability
Benefit                                                                                                           
 
Section 3  Retirement
Benefits                                                                                                                     
 
3.1  Amount of Supplemental Retirement
Benefit                                                                                                           
 
3.2  Amount of Spouse’s Supplemental Retirement
Benefit                                                                                                           
 
3.3  Adjustments                                                                                                           
 
3.4  Payment                                                                                                           
 
3.5  Conformance of Time and Form of Payment
 
under the Cash Balance Restoration
Plan                                                                                                    
 
3.6  Conformance of Time and Form of Payment
 
of the Cash Balance Restoration
Benefit                                                                                                    
 
Section 4 Cash Balance Restoration
Benefits                                                                                                                     
 
4.1  Cash Balance Restoration
Benefit                                                                                                           
 
4.2  Amount of Cash Balance Restoration
Benefit                                                                                                          
 
4.3  Payment of
Benefits                                                                                                           
 
Section 5  Supplemental Preretirement Spouse’s Death
Benefits                                                                                                                     
 
5.1  Benefit                                                                                                           
 
5.2  Form of
Benefit                                                                                                           
 
Section 6  Supplemental Disability
Benefits                                                                                                                     
 
6.1  Amount                                                                                                           
 
6.2  Payment                                                                                                           
 
Section
7  Administration                                                                                                                     
 
7.1  Authority of
Committee                                                                                                           
 
7.2  Calculation of
Benefits                                                                                                           
 
Section
8  Miscellaneous                                                                                                                     
 
8.1  Amendment, Termination or Removal of
Participant                                                                                                           
 
8.2  No Employment
Right                                                                                                           
 
8.3  Funding                                                                                                           
 
8.4  Allocation of
Costs                                                                                                           
 
Section 9  Benefits Deferred under Deferred Compensation
Plan                                                                                                                     
 
Section 10  Section 409A of the
Code                                                                                                                     
 
Section 11  Claims
Procedure                                                                                                                     
 
11.1           Claim                                                                                                
 
11.2           Claim
Decision                                                                                                
 
11.3           Request for
Review                                                                                                
 
11.4           Review of
Decision                                                                                               
 
Section
12  Miscellaneous                                                                                                                     
 
12.1           Unsecured General
Creditor                                                                                                
 
12.2           Restriction Against
Assignment                                                                                                
 
12.3           Withholding                                                                                                
 
12.4           Governing
Law                                                                                                
 
12.5           Receipt of
Release                                                                                                
 
12.6           Payment on Behalf of Persons Under
Incapacity                                                                                                
 
12.7           Notice                                                                                                
 
12.8           Errors and
Misstatements                                                                                                
 
12.9           Pronouns and
Plurality                                                                                                
 
12.10           Severability                                                                                                
 
12.11           Headings                                                                                                
 
Appendix A                      Early Retirement Reduction
Factor                                                                                                
 
Appendix B                      Grandfather
Benefit                                                                                                
 






This Supplemental Executive Retirement Plan provides retirement income,
disability income and death benefits to key executives and their spouses under
specified circumstances.
 
Except as provided in Appendix B, and except as to key executives who retired
before July 1, 1998, this Plan shall amend, restate and supercede the Prior
Plan.
 
The Plan was amended and restated effective as of December 5, 2005.
 
The Plan was amended and restated in its entirety effective as of  December 31,
2008, except as otherwise provided in such amendment and restatement.  Such
amendment and restatement of the Plan was intended to comply with the
requirements of Sections 409A(a)(2), (3) and (4) of the Code (as defined below)
and the Treasury Regulations thereunder.  The elections and amendments pursuant
to such amendment and restatement made in accordance with the transitional
relief under Internal Revenue Service Notice 2005-1, the Proposed Regulations
under Section 409A of the Code and Internal Revenue Service Notices 2006-79 and
2007-86 shall be effective for the relevant periods on or before December 31,
2008.
 
The Plan is hereby amended and restated effective as of July 1, 2009.  This
amendment and restatement of the Plan provides that, effective as of July 1,
2009 (or, in the case of a Participant who becomes a Participant after July 1,
2009, effective as of such Participant’s commencement of participation in this
Plan), such Participant’s Cash Balance Restoration Plan Benefit (if any) shall
cease to be provided under the Cash Balance Restoration Plan and shall be
transferred to and provided under this Plan.  In the event that a Participant’s
Cash Balance Restoration Plan Benefit (if any) is transferred to this Plan, such
Cash Balance Restoration Plan Benefit shall be paid under this Plan at the time
and in the form of payment provided for such Cash Balance Restoration Plan
Benefit under the Cash Balance Restoration Plan, as determined immediately prior
to the transfer of the Cash Balance Restoration Plan Benefit to this Plan
(subject to the terms and conditions of this Plan).
 
SECTION 1
 
DEFINITIONS
 
1.1
“Actuarial Equivalent” means equivalent value when computed using the applicable
mortality table promulgated by the IRS under Code Section 417(e)(3) as in effect
on the first day of the Plan Year and the applicable interest rate promulgated
by the IRS under Code Section 417(e)(3) for the November preceding the first day
of the Plan Year.

 
1.2
“Average Bonus” means the average of the three highest annual incentive awards
earned by a Participant under the Executive Incentive Plan during the
Participant's last ten years of Service, determined an follows:

 
 
(a)
Annual incentive awards shall be counted whether or not deferred under the
Deferred Compensation Plan.

 
 
(b)
If a Participant was designated as a participant in the Executive Incentive Plan
for a year, but earned no annual incentive award during that year, the award
will be counted as zero, and if the Participant did not earn three annual
incentive awards during the other years during the last ten years of Service,
the zero amount will be used to attain the average of the three highest annual
incentive awards.

 
 
(c)
If the Participant was not designated as a participant in the Executive
Incentive Plan for three full years of the last ten years of Service, the
average shall be based on the number of full years the Participant was
designated as a participant in the Executive Incentive Plan during the last ten
years of Service.

 
 
(d)
As to a Participant in the Executive Incentive Plan who did not earn annual
incentive awards during the last ten years of Service solely due to a disability
which qualified him for a Basic Disability Plan Benefit, a Supplemental
Disability Benefit or both, the applicable ten year period will be extended
backwards for each year of such occurrence.

 
 
(e)
Prorated annual incentive awards earned under the Executive Incentive Plan will
not be used in determining the average.

 
1.3
“Average Earnings” means the average Earnings of the highest two years of
Service in the last ten years while a Participant was not receiving a Basic
Disability Plan Benefit, a Supplemental Disability Benefit or both.

 
1.4
“Basic Disability Plan” means a disability plan maintained by Sempra Energy or a
subsidiary which provides coverage for most full time employees of the plan
sponsor.

 
1.5
“Basic Disability Plan Benefit” means the annual amount of benefit payable from
the Basic Disability Plan to a Participant.

 
1.6
“Basic Pension Plan” means the Sempra Energy Cash Balance Plan, and where
applicable by the context, the pension plan of a subsidiary of Sempra Energy.

 
1.7
“Basic Pension Plan Benefit” means the annual amount of benefit payable from the
Basic Pension Plan to a Participant on his Retirement Date in the form of a
straight life annuity without a cost-of-living feature unless one is provided
under the Basic Pension Plan.

 
1.8
“Cash Balance Restoration Benefit” means the benefit payable to a Participant
under Section 2.4 of this Plan in the form of a straight life annuity without a
cost of living adjustment feature unless one is provided under Section 4 (or in
such other form of payment as is prescribed under Section 4).  A Participant’s
Cash Balance Restoration Benefit shall be comprised of such Participant’s
Pre-Section 409A Cash Balance Restoration Benefit (if any), and such
Participant’s Post-Section 409A Cash Balance Restoration Benefit (if any).

 
1.9
“Cash Balance Restoration Plan” means the Sempra Energy Cash Balance Restoration
Plan, or any other supplemental pension plan of any Employer providing
essentially the same benefits for one or more Participants.

 
1.10
“Cash Balance Restoration Plan Benefit” means the benefit payable from the Cash
Balance Restoration Plan to a Participant in the form of a straight life annuity
without a cost of living adjustment feature unless one is provided under the
Cash Balance Restoration Plan (or in such other form of payment as is prescribed
under the Cash Balance Restoration Plan).

 
1.11
“Cash Balance Restoration Benefit Retirement Date” means the Participant’s
“Retirement Date,” as defined in the Basic Pension Plan.

 
1.12
“Cash Balance Restoration Benefit Termination” means the Participant’s
“Termination,” as defined in the Basic Pension Plan.

 
1.13
“Committee” means the Compensation Committee of the Company's Board of
Directors.

 
1.14           “Company” means Sempra Energy.
 
1.15
“Deferred Compensation Plan” means the Sempra Energy 2005 Deferred Compensation
Plan (with respect to deferrals of compensation earned on or after January 1,
2005), and the Sempra Energy Deferred Compensation & Excess Savings Plan (with
respect to deferrals of compensation earned on or before December 31, 2004).

 
1.16
“Earnings” means base compensation only including any deferral under the Sempra
Energy Savings Plan and the Deferred Compensation Plan.

 
1.17
“Employer” means the Company and any of its subsidiaries (any corporation of
which 50% or more of the issued and outstanding stock having ordinary voting
rights is owned directly or indirectly by the Company or any other business
entity or association of which 50% or more of the outstanding equity interest is
so owned) which adopt this Plan.

 
1.18
“Employment” means employment by the Employer, including the period during which
a Participant is receiving a Basic Disability Plan Benefit, and any additional
period during which a Participant is receiving a Supplemental Disability Benefit
under this Plan.

 
1.19
“Executive Incentive Plan” means the Sempra Energy Executive Incentive Plan, or
such other Plan or Plans as may be designated by the Committee from time to
time.

 
1.20
“Lump Sum Option” means the “Lump Sum Option,” as defined in the Basic Pension
Plan.

 
1.21
“Participant” means an employee of the Employer designated to participate in
this Plan as specified in Section 2.1.

 
1.22           “Plan” means this Supplemental Executive Retirement Plan.
 
1.23
“Pre-Section 409A Cash Balance Restoration Benefit” means the portion of a
Participant’s Cash Balance Restoration Benefit, if any, to which the Participant
had a legally binding right, and which was earned and vested, as of December 31,
2004, determined in accordance with Section 409A of the Internal Revenue Code
and Treasury Regulation Section 1.409A-6.  Such Participant’s “Pre-Section 409A
Cash Balance Restoration Benefit” shall be determined by the terms of the Cash
Balance Restoration Plan and the Basic Pension Plan, as in effect as of October
3, 2004.

 
 
Such Participant’s “Pre-Section 409A Cash Balance Restoration Benefit” shall
equal the present value of the amount to which such Participant would have been
entitled under the Cash Balance Restoration Plan if such Participant voluntarily
terminated services without cause on December 31, 2004, and received a payment
of the benefits available from the Cash Balance Restoration Plan on the earliest
possible date allowed under the Cash Balance Restoration Plan to receive a
payment of benefits following the termination of services, and received the
benefits in the form with maximum value.  Notwithstanding the foregoing, for any
subsequent taxable year of such Participant, the “Pre-Section 409A Cash Balance
Restoration Benefit” shall increase to equal the present value of the benefit
such Participant actually becomes entitled to, in the form and at the time
actually paid, determined under the terms of the Cash Balance Restoration Plan
(including applicable limits under the Code), as in effect on October 3, 2004,
without regard to any further services rendered by such Participant after
December 31, 2004, or any other events affecting the amount of or the
entitlement to benefits (other than such Participant’s election with respect to
the time or form of an available benefit).  Such present value shall be computed
using the applicable actuarial assumptions and methods under the Basic Pension
Plan to the extent in accordance with Treasury Regulation Section
1.409A-6(a)(3)(i), or such other reasonable actuarial assumptions and methods as
are permitted under Treasury Regulation Section 1.409A-6(a)(3)(i).

 
1.24
“Pre-Section 409A Supplemental Retirement Benefit” means the portion of a
Participant’s Supplemental Retirement Benefit, if any, to which the Participant
had a legally binding right, and which was earned and vested, as of December 31,
2004, determined in accordance with Section 409A of the Internal Revenue Code
and Treasury Regulation Section 1.409A-6.  Such Participant’s “Pre-Section 409A
Supplemental Retirement Benefit” shall be determined by the terms of the Plan,
the Cash Balance Restoration Plan and the Basic Pension Plan, as in effect as of
October 3, 2004.

 
Such Participant’s “Pre-Section 409A Supplemental Retirement Benefit” shall
equal the present value of the amount to which such Participant would have been
entitled under the Plan if such Participant voluntarily terminated services
without cause on December 31, 2004, and received a payment of the benefits
available from the Plan on the earliest possible date allowed under the Plan to
receive a payment of benefits following the termination of services, and
received the benefits in the form with maximum value.  Notwithstanding the
foregoing, for any subsequent taxable year of such Participant, the “Pre-Section
409A Supplemental Retirement Benefit” shall increase to equal the present value
of the benefit such Participant actually becomes entitled to, in the form and at
the time actually paid, determined under the terms of the Plan (including
applicable limits under the Code), as in effect on October 3, 2004, without
regard to any further services rendered by such Participant after December 31,
2004, or any other events affecting the amount of or the entitlement to benefits
(other than such Participant’s election with respect to the time or form of an
available benefit).  Such present value shall be computed using the applicable
actuarial assumptions and methods under the Basic Pension Plan to the extent in
accordance with Treasury Regulation Section 1.409A-6(a)(3)(i), or such other
reasonable actuarial assumptions and methods as are permitted under Treasury
Regulation Section 1.409A-6(a)(3)(i).
 
1.25
“Preretirement Spouse's Benefit” means, prior to a Participant’s Transfer Date,
the benefit payable or paid under the Basic Pension Plan and Cash Balance
Restoration Plan to a Surviving Spouse of a Participant who dies prior to
Separation from Service and, on and after a Participant’s Transfer Date, the
benefit payable or paid under the Basic Pension Plan and Section 4.3(e) to a
Surviving Spouse of a Participant who dies prior to Separation from Service.

 
1.26
“Post-Section 409A Cash Balance Restoration Benefit” means a Participant’s Cash
Balance Restoration Benefit, less such Participant’s Pre-Section 409A Cash
Balance Restoration Benefit (if any).

 
1.27
“Post-Section 409A Supplemental Retirement Benefit” means a Participant’s
Supplemental Retirement Benefit, less such Participant’s Pre-Section 409A
Supplemental Retirement Benefit (if any).

 
1.28
“Prior Plan” shall mean the Pacific Enterprises Supplemental Retirement and
Survivor Plan and the San Diego Gas and Electric Supplemental Executive
Retirement Plan.

 
1.29
“Retirement” means the termination of such Participant's Employment with the
Employer after five years of Service on or after the Participant attains age 55.

 
1.30
“Retirement Date” means the first day of the month following a Participant's
Retirement.

 
1.31
“Separation from Service” with respect to a Participant (or another Service
Provider) means the Participant’s (or such Service Provider’s) “separation from
service,” as defined in Treasury Regulation Section 1.409A-1(h).

 
1.32
“Service” means a Participant's credited service which would be used to compute
retirement benefits under the Basic Pension Plan.

 
1.33
“Service Provider” means a Participant or any other “service provider,” as
defined in Treasury Regulation Section 1.409A-1(f).

 
1.34
“Service Recipient,” with respect to a Participant, means the Company and all
persons considered part of the “service recipient,” as defined in Treasury
Regulation Section 1.409A-1(g), as determined from time to time.  As provided in
Treasury Regulation Section 1.409A-1(g), the “Service Recipient” shall mean the
person for whom the services are performed and with respect to whom the legally
binding right to compensation arises, and all persons with whom such person
would be considered a single employer under Section 414(b) or 414(c) of the
Code.

 
1.35
“Social Security Benefit” means the annual Primary Insurance Amount estimated to
be payable to the Participant at age 65 under the Federal Social Security Act in
effect at the time of the event.

 
1.36
“Specified Employee” means a Service Provider who, as of the date of the Service
Provider’s Separation from Service, is a “Key Employee” of the Service Recipient
any stock of which is publicly traded on an established securities market or
otherwise.  For purposes of this definition, a Service Provider is a “Key
Employee” if the Service Provider meets the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
Treasury Regulations thereunder and disregarding Section 416(i)(5) of the Code)
at any time during the Testing Year.  If a Service Provider is a “Key Employee”
(as defined above) as of a Specified Employee Identification Date, the Service
Provider shall be treated as “Key Employee” for the entire twelve (12) month
period beginning on the Specified Employee Effective Date.  For purposes of this
definition, a Service Provider’s compensation for a Testing Year shall mean such
Service Provider’s compensation, as determined under Treasury Regulation Section
1.415(c)-2(a) (and applied as if the Service Recipient were not using any safe
harbor provided in Treasury Regulation Section 1.415(c)-2(d), were not using any
of the elective special timing rules provided in Treasury Regulation Section
1.415(c)-2(e), and were not using any of the elective special rules provided in
Treasury Regulation Section 1.415(c)-2(g)), from the Service Recipient for such
Testing Year.  The “Specified Employees” shall be determined in accordance with
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section
1.409A-1(i).

 
1.37
“Specified Employee Effective Date” means the first day of the fourth month
following the Specified Employee Identification Date.  The Specified Employee
Effective Date may be changed by the Company, in its discretion, in accordance
with Treasury Regulation Section 1.409A-1(i)(4).

 
1.38
“Specified Employee Identification Date”, for purposes of Treasury Regulation
Section 1.409A-1(i)(3), means December 31.  The “Specified Employee
Identification Date” shall apply to all “nonqualified deferred compensation
plans” (as defined in Treasury Regulation Section 1.409A-1(a)) of the Service
Recipient and all affected Service Providers.  The “Specified Employee
Identification Date” may be changed by Sempra Energy, in its discretion, in
accordance with Treasury Regulation Section 1.409A-1(i)(3).

 
1.39
“Spouse’s Death Benefit” means the benefit payable to the Surviving Spouse of a
Participant under Section 5 of this Plan.

 
1.40
“Spouse's Supplemental Retirement Benefit” means the benefit payable to the
Surviving Spouse of a Participant under Section 2.3 of this Plan after the
Participant has died on or after his Retirement Date.

 
1.41
“Supplemental Disability Benefit” means the benefit payable to a disabled
Participant under Section 2.6 of this Plan.

 
1.42
“Supplemental Retirement Benefit” means the benefit payable to a Participant
under Section 2.2 of this Plan.  A Participant’s Supplemental Retirement Benefit
shall be comprised of such Participant’s Pre-Section 409A Supplemental
Retirement Benefit (if any) and such Participant’s Post-Section 409A
Supplemental Retirement Benefit (if any).

 
1.43
“Surviving Spouse” means in the case of a Spouse's Death Benefit, a spouse
married to the Participant for at least the one-year period ending on the
Participant's date of death, and means in the case of a Spouse's Supplemental
Retirement Benefit, a spouse who is married to the Participant for at least the
one-year period ending on the Participant's Retirement Date and who is still
married to the Participant on the date of the Participant's death.  Surviving
Spouse also means a Spousal Equivalent as defined by the Company (subject to the
one-year requirements) under the Company Medical Plan.

 
1.44
“Testing Year” means the twelve (12) month period ending on the Specified
Employee Identification Date, as determined from time to time.

 
1.45
“Transfer Date” with respect to a Participant means July 1, 2009 or, if later,
the date on which a Participant becomes a Participant in this Plan.

 
1.46
“Vesting Factor” means the following for a Participant who qualifies for
Retirement under paragraph 1.29.

 
Vesting Schedule
 

   
AGE
     
55
56
57
58
59
60
or older
YEARS  OF  SERVICE
5
50%
60%
70%
80%
90%
100%
6
55%
60%
70%
80%
90%
100%
7
60%
65%
70%
80%
90%
100%
8
65%
70%
75%
80%
90%
100%
9
70%
75%
80%
85%
90%
100%
10
75%
80%
85%
90%
95%
100%
11
80%
85%
90%
95%
100%
100%
12
85%
90%
95%
100%
100%
100%
13
90%
95%
100%
100%
100%
100%
14
95%
100%
100%
100%
100%
100%
15
or more
100%
100%
100%
100%
100%
100%



Based on attained age and completed years of service.
 
1.47
“Voluntary Disability Insurance Program” means the program offered by Sempra
Energy under which certain employees of Sempra Energy or a subsidiary may
purchase supplemental long term disability insurance coverage, such supplemental
coverage shall be voluntary and the cost of such coverage shall be paid by the
employee.

 
1.48
“Voluntary Disability Benefit” means the annual amount of benefit payable from
the supplemental long term disability insurance coverage (if any) purchased by a
Participant under the Voluntary Disability Insurance Program and maintained by
such Participant.

 
The masculine pronoun whenever used shall include the feminine pronoun, and the
singular shall include the plural where the context requires it.
 
SECTION 2
 
ELIGIBILITY FOR BENEFITS
 
2.1           Participation
 
Executive Officers of the Company as designated shall be eligible to participate
in this Plan.  The Committee may designate additional officers and key employees
of the Employer who shall participate in this Plan and the effective date of
such participation, subject to agreement by the Board of Directors of the
executive's Employer (if not the Company) that such executive participate and
that such Employer pay the costs of this Plan for the executive and his
Surviving Spouse.
 
2.2           Supplemental Retirement Benefit
 
Each Participant is eligible to retire and receive a benefit under this Plan as
specified in Sections 3.1 and 3.4 beginning on his Retirement Date.  No
Supplemental Retirement Benefit will be paid to a Participant who leaves
Employment prior to attaining age 55 or completing five years of Service, except
as provided under other agreements.
 
2.3           Spouse's Supplemental Retirement Benefit
 
The Surviving Spouse of a Participant who dies on or after his Retirement Date
who did not receive a lump sum payment is eligible for a Spouse's Supplemental
Retirement Benefit in accordance with Sections 3.2 and 3.4.
 
2.4           Cash Balance Restoration Benefit
 
Each Participant is eligible to receive a benefit under this Plan as specified
in Section 4 on and after his Transfer Date.
 
2.5           Spouse's Death Benefit
 
The Surviving Spouse of a Participant who dies in Employment is eligible for a
Spouse's Death Benefit as specified in Sections 5.1 and 5.2 in the form of a
lump sum benefit.  There is no cost to the Participant for this benefit.  If a
Participant dies during Employment without an eligible Surviving Spouse, no
Spouse's Death Benefit is payable under this Plan.
 
2.6           Supplemental Disability Benefit
 
A Participant who becomes disabled may be eligible to receive a Supplemental
Disability Benefit  as specified in Section 6.
 
SECTION 3
 
RETIREMENT BENEFITS
 
3.1           Amount of Supplemental Retirement Benefit
 
The Supplemental Retirement Benefit payable to a Participant shall be determined
as of his Retirement Date and shall equal to (a) minus (b) with the resultant
product multiplied by the Participant’s Vesting Factor and then the resultant
product multiplied by the early retirement reduction (pursuant to Appendix A)
for Retirement Dates which precede attainment of 62 years of age.
 
 
(a)
is a lump sum using the actuarial and mortality assumptions in the Basic Pension
Plan based upon the single annuity value of the annual annuity with the annual
annuity determined as follows: the sum of the following percent of the total of
the Participant's Average Earnings and Average Bonus

 
(i)  
1/3% for each month of Service  through 120 (40% for 10 years of Service), plus

 
(ii)  
1/6% for each month of Service in excess of 120, through 240 (60% for 20 years

of Service), plus
 
 
(iii)
1/48% for each month of Service in excess of 240 (65% for 40 years of Service).

 
 
(b)
is a lump sum using the actuarial and mortality assumptions in the Basic Pension
Plan based on the single annuity value of the annual annuity with the annual
annuity determined as the sum of

 
(i)           his Basic Pension Plan Benefit, plus
 
 
(ii)
(A)
on and after such Participant’s Transfer Date, his Cash Balance Restoration
Benefit in an annual amount of benefit payable to such Participant on his
Retirement Date or the date of his Separation from Service, as applicable, in
the form of a straight life annuity without a cost of living adjustment feature
unless one is provided under Section 4, or the annual amount of benefit that
would have been payable under Section 4 to such Participant on his Retirement
Date or the date of his Separation from Service, as applicable, at such time and
in such form, if Section 4 provided for such time and form of payment to the
Participant, or

 
 
(B)
prior to such Participant’s Transfer Date, his Cash Balance Restoration Plan
Benefit in an annual amount of benefit payable to such Participant on his
Retirement Date or the date of his Separation from Service, as applicable, in
the form of a straight life annuity without a cost of living adjustment feature
unless one is provided under the Cash Balance Restoration Plan, or the annual
amount of benefit that would have been payable under the Cash Balance
Restoration Plan to such Participant on his Retirement Date or the date of his
Separation from Service, as applicable, at such time and in such form, if the
Cash Balance Restoration Plan provided for such time and form of payment to the
Participant;

 
provided, however, that, if a Participant’s Retirement Date occurs on a
different date than the date the Participant commences receipt of benefits under
the Basic Pension Plan, paragraph (i) shall be calculated based on the benefits
the Participant would have received if the Participant had commenced receipt of
benefits under the Basic Pension Plan on the Participant’s Retirement Date.
 
If (a) minus (b) results in zero or less, then no Supplemental Retirement
Benefit is payable.
 
 
(c)
The Participant’s Pre-Section 409A Supplemental Retirement Benefit (if any)
shall be payable as of such Participant’s Retirement Date, and the Participant’s
Post-Section 409A Supplemental Retirement Benefit shall be payable upon such
Participant’s Separation from Service, in accordance with Section 3.4.  Except
as provided in paragraph (i) or (ii) below, the Participant’s Supplemental
Retirement Benefit shall be paid in a lump sum.

 
 
(i)
(A)
The Participant may elect to receive the Pre-Section 409A Supplemental
Retirement Benefit, payable on his behalf, paid in an actuarially equivalent
annuity, provided the Participant elects the annuity one year prior to
Retirement.  The initial election of benefit form shall be made at the time of
commencement of participation, or as soon thereafter as is reasonably
practicable.

 
 
(B)
Notwithstanding the foregoing, in no event shall a distribution option be
available or apply to a Participant’s Pre-Section 409A Supplemental Retirement
Benefit if such distribution option would result in a material modification of
the Participant’s Pre-Section 409A Supplemental Retirement Benefit, as
determined under Section 409A of the Code and Treasury Regulation Section
1.409A-6.

 
 
(ii)
Prior to a Participant’s Transfer Date:

 
 
(A)
the payment of the Participant’s Post-Section 409A Supplemental Retirement
Benefit shall be made or commence on the date of the payment or commencement of
such Participant’s “Post-Section 409A Benefit” (as defined in the Cash Balance
Restoration Plan) under the Cash Balance Restoration Plan, and the form of
payment of the Participant’s Post-Section 409A Supplemental Retirement Benefit
shall be the same as the form of payment of such Participant’s “Post-Section
409A Benefit” under the Cash Balance Restoration Plan, as determined in
subparagraph (B).  In the event that the payment of the Participant’s
Post-Section 409A Supplemental Retirement Benefit is in the form of an annuity,
such annuity shall be actuarially equivalent to the Participant’s Post-Section
409A Supplemental Retirement Benefit.

 
 
(B)
The payment of such Participant’s “Post-Section 409A Benefit” under the Cash
Balance Restoration Plan shall be in a lump sum upon the Participant’s
Separation from Service, unless the Participant elects to receive an optional
annuity form of payment under the Cash Balance Restoration Plan.

 
 
(I)
In the case of a Participant who first became an “Eligible Employee” in the Cash
Balance Restoration Plan on or before December 31, 2005, the Participant may
elect, in writing, payment of such Participant’s “Post-Section 409A Benefit”
under the Cash Balance Restoration Plan commencing upon the Participant’s
Separation from Service under any of the following annuity options:  (x) a
straight life annuity, (y) a joint and 50% survivor annuity, and (z) a joint and
100% survivor annuity.  The election will be subject to approval of the
Company's Senior Human Resources Officer, in his or her discretion, and, if
approved, will become effective and  irrevocable on the date of such approval
(except as provided in the Cash Balance Restoration Plan).

 
 
(II)
Such a Participant’s election under the Cash Balance Restoration Plan may be
made with respect to such Participant’s “Post-Section 409A Benefit” on or after
January 1, 2006 and on or before December 31, 2008 in accordance with the
transitional relief under Section 409A of the Internal Revenue Code and Internal
Revenue Service Notices 2006-79 and 2007-86; provided, however, that such
Participant’s election made in 2006 shall only apply with respect to payments
that would not otherwise be payable in 2006, and shall not cause payments to be
made in 2006 that would not otherwise be payable in 2006; and, provided,
further, that such Participant’s election made in 2007 shall apply only with
respect to payments that would not otherwise be payable in 2007 and shall not
cause payments to be made in 2007 that would not otherwise be payable in 2007;
and, provided, further, that such Participant’s election made in 2008 shall
apply only with respect to payments that would not otherwise be payable in 2008
and shall not cause payments to be made in 2008 that would not otherwise be
payable in 2008.  A Participant’s election under this clause (II) shall be
considered made when the election becomes irrevocable.  No such payment election
may be made by such Participant unless such election becomes irrevocable on or
prior to December 31, 2008.

 
 
(III)
The joint and survivor annuity is only available under clause (I)(y) or (z) if
the Participant designates his or her spouse as beneficiary or obtains spousal
consent to the designation of another beneficiary in the same manner as under
the Basic Pension Plan as part of the Participant’s election. If the spouse, or
beneficiary dies before the Participant’s Separation from Service, the joint and
survivor annuity is canceled and the benefit is paid in the form of a straight
life annuity; provided, that the straight life annuity is actuarially
equivalent, applying reasonable actuarial methods and assumptions, to the joint
and survivor annuity in effect prior to such cancellation, as determined under
Treasury Regulation Section 1.409A-2(b)(2)(ii).

 
 
(IV)
Except as provided in subsection (C), such Participant may not change the form
and time of payment of such Participant’s “Post-Section 409A Benefit” under the
Cash Balance Restoration Plan after December 31, 2008.

 
 
(v)
A lump sum payment of a Participant’s Post-Section 409A Supplemental Retirement
Benefit under this subparagraph (A) shall be paid on such date as is determined
by Sempra Energy within thirty (30) days following the Participant’s Separation
from Service.  If an annuity payment is elected, for purposes of the payment of
such Participant’s Post-Section 409A Supplemental Retirement Benefit under this
subparagraph (A), such Post-Section 409A Supplemental Retirement Benefit shall
be paid monthly, beginning on the last day of the month of the Participant’s
Separation from Service and will continue to be paid monthly during the life of
the Participant and the life of the Participant’s beneficiary, if any (if such
beneficiary survives the Participant).  In all cases, the monthly benefit shall
equal the annual benefit divided by 12.

 
 
(C)
(I)
In the event that such Participant elects to change the form of the payment of
such Participant’s “Post-Section 409A Benefit” (as defined in the Cash Balance
Restoration Plan) under the Cash Balance Restoration Plan, such Participant
shall be deemed to have elected to change the form of the payment of such
Participant’s Post-Section 409A Supplemental Retirement Benefit to the form of
the payment of such Participant’s “Post-Section 409A Benefit” under the Cash
Balance Restoration Plan.  The Participant’s election shall be subject to
clauses (II), (III), (IV), (V), (VI) and (VII).  Except as provided in clauses
(VI), the Participant’s election under this clause (I) shall be irrevocable.

 
 
(II)
The Participant’s election under clause (I) must be made prior to the
Participant’s Separation from Service.

 
 
(III)
If the Participant’s form of payment, as in effect at the time of election under
clause (I), is an annuity, such Participant’s election of an alternative annuity
form of payment shall be effective immediately and clause (V) shall not apply to
such Participant’s election; provided, that the alternative annuity form of
payment elected by the Participant is actuarially equivalent applying reasonable
actuarial methods and assumptions to the annuity form of payment, as in effect
at the time of the election, as determined under Treasury Regulation Section
1.409A-2(b)(2)(ii).

 
 
(IV)
Except as provided in clause (III), the Participant’s election under clause (I)
shall not take effect until 12 months after his election is made in accordance
with Treasury Regulation Section 1.409A-2(b)(1)(i).  If the Participant has a
Separation from Service before the election under clause (I) becomes effective,
the election under clause (I) shall terminate and the Participant’s Post-Section
409A Supplemental Retirement Benefit shall be paid in the form of payment as in
effect at the time of the election under clause (I).

 
 
(V)
Except as provided in clause (III), in the event the Participant’s election
under clause (I) becomes effective, the payment of such Participant’s
Post-Section 409A Supplemental Retirement Benefit under the option shall be
deferred for a period of five years from the date such payment would otherwise
have been paid (or, in the case of a life annuity treated as a single payment,
five years from the date the first amount was scheduled to be paid), in
accordance with Treasury Regulation Section 1.409A-2(b)(1)(ii).

 
 
(VI)
In the event that the form of payment of such Participant’s “Post-Section 409A
Benefit” (as defined in the Cash Balance Restoration Plan) under the Cash
Balance Restoration Plan is an annuity, and such Participant elects to change
the form of payment of such Participant’s “Post-Section 409A Benefit” to another
annuity option, the Participant shall be deemed to have elected to change the
annuity option elected under clause (I) to the annuity option of the payment of
such Participant’s “Post-Section 409A Benefit” and such election shall become
effective immediately, provided, that such change is made prior to the
commencement of the payment of such Participant’s Post-Section 409A Supplemental
Retirement Benefit under this Plan; and, provided, further, that the annuity
form of payment is actuarially equivalent to the annuity form of payment, as in
effect at the time of the election, as determined under Treasury Regulation
Section 1.409A-2(b)(2)(ii).

 
 
(VII)
Any change in a Participant’s form of payment under this subparagraph (B) shall
be made in accordance with Treasury Regulation Section 1.409A-2(b).

 
 
(D)
On and after a Participant’s Transfer Date, the payment of the Participant’s
Post-Section 409A Supplemental Retirement Benefit shall be made in accordance
with Section 3.6.

 
 
(d)
Conformance with Treasury Regulations

 
The benefits payable under this Section 3.1 are determined as an amount offset
by the benefits provided under the Basic Pension Plan.  The benefits payable
under this Plan shall be determined in a manner consistent with Treasury
Regulation Sections 1.409A-2(a)(9) and 1.409A-3(j)(5) (relating to nonqualified
deferred compensation plans linked to qualified employer plans).  Any amendment
of the Basic Pension Plan shall be taken into account under this Plan only to
the extent permitted under Treasury Regulation Sections 1.409A-2(a)(9) and
1.409A-3(j)(5).  Any reference to the interest and mortality factors (or
actuarial methods and assumptions) specified in the Basic Pension Plan shall
mean the applicable interest and mortality factors (or actuarial methods or
assumptions) specified under the terms of the Basic Pension Plan, determined
based on the terms in effect on December 31, 2008.
 
3.2
Amount of Spouse's Supplemental Retirement Benefit

 
The annual Spouse's Supplemental Retirement Benefit payable to a Surviving
Spouse of a Participant who did not receive a lump sum payment is equal to 50%
of the Participant's Supplemental Retirement Benefit as determined in accordance
with in Section 3.1(a) without the reduction in 3.1(b) but adjusted by the
Vesting Factor and the early retirement reduction pursuant to appendix A.  The
Spouse’s Supplemental Retirement Benefit shall be paid monthly, beginning on the
last day of the month next following the month in which the death of the
Participant occurs and will continue to be paid monthly during the life of the
Surviving Spouse.
 
3.3           Adjustments
 
The annual Supplemental Retirement Benefit or the annual Spouse's Supplemental
Retirement Benefit will not be decreased or increased on account of any increase
or decrease in the Basic Pension Plan Benefit, Cash Balance Restoration Plan
Benefit, or Social Security Benefit occurring after a Participant's Retirement
Date or death.
 
3.4           Payment
 
 
(a)
Subject to subsections (b), (c) and (d), a Participant’s Pre-Section 409A
Supplemental Retirement Benefit will be paid as soon after the Participant's
Retirement Date as is reasonably practicable, and a Participant’s Post-Section
409A Supplemental Retirement Benefit will be paid or commence upon such
Participant’s Separation from Service (or such other commencement date as is
determined under Section 3.1).  If an annuity payment is elected pursuant to
Section 3.1, for purposes of the payment of such Participant’s Pre-Section 409A
Supplemental Retirement Benefit, such Pre-Section 409A Supplemental Retirement
Benefit will be paid monthly, beginning on the last day of the month of the
Participant's Retirement Date and will continue to be paid monthly during the
life of the Participant, the last payment to be made to the Participant’s spouse
or, if none, to the Participant’s estate, on the last day of the month in which
the death of the Participant occurs.  If an annuity payment is elected pursuant
to Section 3.1, for purposes of the payment of such Participant’s Post-Section
409A Supplemental Retirement Benefit, such Post-Section 409A Supplemental
Retirement Benefit will be paid monthly, beginning on the last day of the month
of the Participant's Separation from Service (or such other commencement date as
is determined under Section 3.1) and will continue to be paid monthly during the
life of the Participant, the last payment to be made to the Participant’s spouse
or, if none, to the Participant’s estate, on the last day of the month in which
the death of the Participant occurs.  If the Participant’s designated
beneficiary is the Participant’s Surviving Spouse, the Surviving Spouse will
receive the Spouse's Supplemental Retirement Benefit, which will be paid
monthly, and will commence on the last day of the month following the month in
which the Participant dies and will continue during the life of the Surviving
Spouse.  If the Participant’s designated beneficiary is not the Participant’s
Surviving Spouse, and the designated beneficiary survives the Participant, the
designated beneficiary will receive the survivor benefit under the annuity
elected by the Participant, which will be paid monthly, and will commence on the
last day of the month following the month in which the Participant does and will
continue during the life of the designated beneficiary.  In all cases, the
monthly benefit shall equal the annual benefit divided by 12.

 
 
(b)
A Participant’s Pre-Section 409A Supplemental Retirement Benefit shall be paid
in accordance with Section 3.1(c)(i) and a Participant’s Post-Section 409A
Supplemental Retirement Benefit shall be paid in accordance with Section
3.1(c)(ii).

 
 
(c)
Notwithstanding the foregoing, in the case of a Participant who is a Specified
Employee on the date of such Participant’s Separation from Service, the payment
of such Participant’s Post-Section 409A Supplemental Retirement Benefit to such
Participant shall not be made before the date which is six months after the date
of such Participant’s Separation from Service (or, if earlier, the date such
Participant’s death) in accordance with Section 409A(a)(2)(B)(i) of the Code and
the Treasury Regulations thereunder.  Any payment of such Participant’s
Post-Section 409A Supplemental Retirement Benefit to which such Participant
otherwise would have been entitled during the first six months following the
date of such Participant’s Separation from Service shall be accumulated (with
interest at the annual rate of interest on 30-year Treasury securities for the
November next preceding the first day of the calendar year in which such
Participant’s Separation from Service occurs) and paid on the first day of the
seventh month following the date of such Participant’s Separation from Service
(or, if earlier, the date of such Participant’s death) in accordance with
Section 409A(a)(2)(B)(i) and the Treasury Regulations thereunder.

 
 
(d)
The time or schedule of payment of any payment of a Participant’s Post-Section
409A Supplemental Retirement Benefit under the Plan shall not be subject to
acceleration, except as provided under Treasury Regulations promulgated in
accordance with Section 409A(a)(3) of the Code.

 
3.5
Conformance of Time and Form of Payment under the Cash Balance Restoration Plan

 
 
Prior to a Participant’s Transfer Date:

 
 
(a)
The payment of such Participant’s Post-Section 409A Supplemental Retirement
Benefit to such Participant under this Plan shall be made or commence on the
date of the payment or commencement of such Participant’s “Post-Section 409A
Benefit” (as defined in the Cash Balance Restoration Plan) under the Cash
Balance Restoration Plan, and the form of payment of such Participant’s
Post-Section 409A Supplemental Retirement Benefit under this Plan shall be the
same as the form of payment of such Participant’s “Post-Section 409A Benefit”
under the Cash Balance Restoration Plan.

 
 
(b)
In the event that a Participant elects to change the form of the payment of such
Participant’s “Post-Section 409A Benefit” (as defined in the Cash Balance
Restoration Plan) under the Cash Balance Restoration Plan, such Participant
shall be deemed to have elected to change the form of the payment of such
Participant’s Post-Section 409A Supplemental Retirement Benefit under this Plan
to the form of the payment of such Participant’s “Post-Section 409A Benefit”
under the Cash Balance Restoration Plan.  Any such election shall be subject to
Section 3.1(c)(ii)(C) and the provisions of the Cash Balance Restoration Plan
and, in any event, the time and form of payment of such Participant’s
Post-Section 409A Supplemental Retirement Benefit under this Plan shall be the
same as the time and form of payment of such Participant’s “Post-Section 409A
Benefit” under the Cash Balance Restoration Plan.

 
3.6
Conformance of Time and Form of Payment of Cash Balance Restoration Benefit

 
 
On and after a Participant’s Transfer Date:

 
 
(a)
The payment of such Participant’s Post-Section 409A Supplemental Retirement
Benefit to such Participant under this Plan shall be made or commence on the
date of the payment or commencement of such Participant’s Post-Section 409A Cash
Balance Restoration Benefit under this Plan, and the form of payment of such
Participant’s Post-Section 409A Supplemental Retirement Benefit under this Plan
shall be the same as the form of payment of such Participant’s Post-Section 409A
Cash Balance Restoration Benefit under this Plan.

 
 
(b)
In the event that a Participant elects to change the form of the payment of such
Participant’s Post-Section 409A Cash Balance Restoration Benefit under this
Plan, such Participant shall be deemed to have elected to change the form of the
payment of such Participant’s Post-Section 409A Supplemental Retirement Benefit
under this Plan to the form of the payment of such Participant’s Post-Section
409A Cash Balance Restoration Benefit under this Plan.  Any such election shall
be subject to Section 4.3(b) or (d) and, in any event, the time and form of
payment of such Participant’s Post-Section 409A Supplemental Retirement Benefit
under this Plan shall be the same as the time and form of payment of such
Participant’s Post-Section 409A Cash Balance Restoration Benefit under this
Plan.

 
SECTION 4
 
CASH BALANCE RESTORATION BENEFITS
 
4.1           Cash Balance Restoration Benefit
 
 
(a)
The Cash Balance Restoration Benefit payable to a Participant shall be
determined under Section 4.2.  The Participant’s Cash Balance Restoration
Benefit serves two purposes.  First, the Cash Balance Restoration Benefit
provides benefits for the Participant in excess of the limitations on benefits
under the Basic Pension Plan imposed by Section 415 of the Code. The portion of
the Plan providing these benefits is intended to be an "excess benefit plan" as
defined in Section 3(36) of ERISA (as defined below). Second, the Cash Balance
Restoration Benefit provides benefits for the Participant in excess of the
limitations on benefits under the Basic Pension Plan imposed by Section 401(a)
(17) of the Code.

 
 
(b)
Effective as of the Participant’s Transfer Date, a Participant’s Cash Balance
Restoration Plan Benefit (determined immediately prior to the Participant’s
Transfer Date) shall be transferred from the Cash Balance Restoration Plan to
this Plan, and the Cash Balance Restoration Plan shall cease to provide such
Cash Balance Restoration Plan Benefit to such Participant and this Plan shall
thereafter provide the Cash Balance Restoration Benefit to such Participant in
lieu thereof.  The transfer of such Participant’s Cash Balance Restoration Plan
Benefit to this Plan shall be made in accordance with Section 409A of the Code
and the Treasury Regulations thereunder and the time and form of payment of the
Cash Balance Restoration Benefit under this Plan (determined as of such
Participant’s Transfer Date) shall be the same as the time and form of payment
of the Cash Balance Restoration Plan Benefit under the Cash Balance Restoration
Plan (determined immediately prior to such Participant’s Transfer Date).

 
 
(c)
Effective as of the Participant’s Transfer Date, the Participant shall cease to
be a participant in the Cash Balance Restoration Plan and no further benefits
shall be paid to or in respect of such Participant under the Cash Balance
Restoration Plan.  In no event shall the Participant be paid a Cash Balance
Restoration Benefit under this Plan that duplicates any benefit paid under the
Cash Balance Restoration Plan.

 
4.2      Amount of Cash Balance Restoration Benefits
 
The Cash Balance Restoration Benefit payable to a Participant shall be
determined under subsections (a) and (b), based on such benefits payable in the
form of a straight life annuity without a cost of living adjustment feature
unless one is provided under the Basic Pension Plan.
 
 
(a)
415 Make-Up

 
The benefits payable under this subsection (a) to a Participant whose benefits
under the Basic Pension Plan are limited by the provisions of Section 415 of the
Code incorporated in the Basic Pension Plan, or to his beneficiary(ies), shall
equal the excess, if any, of:
 
(i)  
the benefits which would be paid to such Participant or on his behalf to his
beneficiary(ies) under the Basic Pension Plan, if the provisions of such Plan
were administered without regard to the benefit limitations under Section 415 of
the Code set forth in the Basic Pension Plan, over

 
(ii)  
the benefits which are paid to such Participant or on his behalf to his
beneficiary(ies) under the Basic Pension Plan.

 
(b)      401(a) (17) Make-Up
 
The benefits payable under this subsection  (b) to a Participant whose benefits
under the Basic Pension Plan are limited by the covered compensation limitations
of Section 401(a)(17) of the Code incorporated in the Basic Pension Plan, or to
his beneficiary(ies), shall equal the excess, if any, of:
 
(i)  
the benefits which would be paid to such Participant or on his behalf to his
beneficiary(ies) under the Basic Pension Plan, and, if applicable, to the
Participant, under subsection (a), if the provisions of such Plan were
administered without regard to the covered compensation limitations under
Section 401(a)(17) of the Code set forth in the Basic Pension Plan (and, with
respect to covered compensation paid or payable in plan years beginning on or
after January 1, 2007, with a maximum compensation limit for each plan year of
Two Million Dollars ($2,000,000)), over

 
(ii)  
the benefits which are paid to such Participant or on his behalf to his
beneficiary(ies) under the Basic Pension Plan and, if applicable to the
Participant, under subsection (a).

 
(c)
Conformance with Treasury Regulations

 
The benefits payable under subsections (a) and (b) are determined under the
formula determining benefits under the Basic Pension Plan, and the benefits
payable under subsections (a) and (b) are determined as an amount offset by the
benefits provided under the Basic Pension Plan.  The benefits payable under
Section 4.2 shall be determined in a manner consistent with Treasury Regulation
Sections 1.409A-2(a)(9) and 1.409A-3(j)(5) (relating to nonqualified deferred
compensation plans linked to qualified employer plans).  Any amendment of the
Basic Pension Plan shall be taken into account under this Plan only to the
extent permitted under Treasury Regulation Sections 1.409A-2(a)(9) and
1.409A-3(j)(5).  Any reference to the interest and mortality factors (or
actuarial methods and assumptions) specified in the Basic Pension Plan shall
mean the applicable interest and mortality factors (or actuarial methods or
assumptions) specified under the terms of the Basic Pension Plan, determined
based on the terms in effect on December 31, 2008.
 
4.3      Payment of Benefits
 
 
(a)
Distribution Options for Certain Participants

 
 
(i)
In the case of a Participant who is an eligible employee in the Cash Balance
Restoration Plan and is a Participant under this Plan as of December 31, 2005,
the payment of such Participant’s Cash Balance Restoration Benefit under this
Plan shall be made in accordance with this subsection (a).

 
 
(ii)
Unless the Participant exercises the Lump Sump Option and receives a lump sum
distribution from the Basic Pension Plan, the payment of such Participant’s
Pre-Section 409A Cash Balance Restoration Benefit under this Plan shall be in
the same payment form and at the same time as the payment of benefits to the
Participant or on his behalf to his beneficiary(ies) under the Basic Pension
Plan. In the event a Participant receives a lump sum distribution from the Basic
Pension Plan, payment of such Participant’s Pre-Section 409A Cash Balance
Restoration Benefit under this Plan will be made in the form of a straight life
annuity. However, the Participant may request, in writing, payment of such
Participant’s Pre-Section 409A Cash Balance Restoration Benefit under one of the
following alternatives provided such request is filed with Sempra Energy  at
least three months prior to his Cash Balance Restoration Benefit Retirement Date
or Cash Balance Restoration Benefit Termination under the Basic Pension Plan:

 
 
(A)
The Participant may request payment of such Participant’s Pre-Section 409A Cash
Balance Restoration Benefit under any of the other annuity options for which he
is eligible under the Basic Pension Plan. The amount of such optional annuity
benefit with respect to his or her Pre-Section 409A Cash Balance Restoration
Benefit under this Plan shall be computed as specified in Section 4.2 of this
Plan using the interest and mortality factors specified in the Basic Pension
Plan. The request will be subject to approval of the Company's Senior Human
Resources Officer and, if approved, will be irrevocable as long as the
Participant receives a lump sum distribution from the Basic Pension Plan.

 
 
(B)
The Participant may request payment of such Participant’s Pre-Section 409A Cash
Balance Restoration Benefit in a lump sum. The amount of the distribution with
respect to his or her Pre-Section 409A Cash Balance Restoration Benefit under
this Plan shall be computed as specified in Section 4.2 of this Plan using the
actuarial factors specified in the Basic Pension Plan. In the event such a
request is timely filed, the request shall be considered by the Senior Human
Resources Officer who shall have the sole discretion, considering the best
interests of the Company, to allow a lump sum distribution. The decision of the
Senior Human Resources Officer shall be final. The Participant will be required
to show good reason for receiving a lump sum distribution and, file the request
at least three months prior to separation from service as a condition of having
the request approved. If the lump sum pay out is approved, the lump sum form of
pay out shall be irrevocable even if the Participant changes his election under
the Basic Pension Plan.

 
The Participant’s beneficiary(ies) with respect to his or her Pre-Section 409A
Cash Balance Restoration Benefit under this Plan shall be exactly the same as
his beneficiary(ies) under the Basic Pension Plan unless he elects and receives
a lump sum distribution from the Basic Pension Plan. In this event, the
following provisions will apply if such Participant’s Pre-Section 409A Cash
Balance Restoration Benefit under this Plan is paid in the form of a joint and
survivor annuity.
 
The joint and survivor annuity is only available with respect to such
Participant’s Pre-Section 409A Cash Balance Restoration Benefit if the
Participant designates his or her spouse as beneficiary or obtains spousal
consent to the designation of another beneficiary in the same manner as under
the Basic Pension Plan. If the spouse, or beneficiary dies before the
Participant’s Cash Balance Restoration Benefit Retirement Date under the Basic
Pension Plan, the joint and survivor annuity with respect to such Participant’s
Pre-Section 409A Cash Balance Restoration Benefit is canceled and the benefit is
paid in the form of a straight life annuity.
 
 
(iii)
The payment of such Participant’s Post-Section 409A Cash Balance Restoration
Benefit under this Plan shall be made in the lump sum or annuity form of payment
that applied to such Participant’s “Post-Section 409A Benefit” under the Cash
Balance Restoration Plan (determined immediately prior to such Participant’s
Transfer Date), and shall be made or commence upon the Participant’s Separation
from Service, or such later payment or commencement date as applied to such
Participant’s “Post-Section 409A Benefit” under the Cash Balance Restoration
Plan (determined immediately prior to such Participant’s Transfer Date).  The
amount of the Participant’s lump sum distribution with respect to his
Post-Section 409A Cash Balance Restoration Benefit under this Plan shall be
computed as specified in Section 4.2 of this Plan using the actuarial factors
specified in the Basic Pension Plan.

 
 
(A)
In the event the Participant’s Cash Balance Restoration Benefit shall be made in
an annuity form of payment, the payment of the Participant’s Post-Section 409A
Cash Balance Restoration Benefit will be made under one of the following annuity
options, whichever is applicable:  (I) a straight life annuity, (II) a joint and
50% survivor annuity, and (III) a joint and 100% survivor annuity.  The amount
of such optional annuity benefit with respect to such Participant’s Post-Section
409A Cash Balance Restoration Benefit under this Plan shall be computed as
specified in Section 4.2 of this Plan using the interest and mortality factors
specified in the Basic Pension Plan.

 
 
(B)
Except as provided in subsection (b), such Participant may not change the form
and time of payment of such Participant’s Post-Section 409A Cash Balance
Restoration Benefit under this Plan on or after such Participant’s Transfer
Date.

 
 
(iv)
A lump sum payment of a Participant’s Post-Section 409A Cash Balance Restoration
Benefit under this subsection (a) shall be paid on such date as is determined by
Sempra Energy within thirty (30) days following the Participant’s Separation
from Service, or such later payment date as applied to such Participant’s
“Post-Section 409A Benefit” under the Cash Balance Restoration Plan (determined
immediately prior to such Participant’s Transfer Date).  If an annuity payment
applies for purposes of the payment of such Participant’s Post-Section 409A Cash
Balance Restoration Benefit under this subsection (a), such Post-Section 409A
Cash Balance Restoration Benefit shall be paid monthly, beginning on the last
day of the month of the Participant’s Separation from Service, or such later
commencement date as applied to such Participant’s “Post-Section 409A Benefit”
under the Cash Balance Restoration Plan (determined immediately prior to such
Participant’s Transfer Date) and shall continue to be paid monthly during the
life of the Participant and the life of the Participant’s designated
beneficiary, if any (if such beneficiary survives the Participant).  In all
cases, the monthly benefit shall equal the annual benefit divided by 12.

 
 
(b)
Changes in Distribution Option for Certain Participants

 
A Participant described in subsection (a) may elect to change the form of the
payment of such  Participant’s Post-Section 409A Cash Balance Restoration
Benefit under this Plan on or after the Participant’s Transfer Date, as follows:


 
(i)
The Participant may elect, in writing, to change the form of  payment of such
Participant’s Post-Section 409A Cash Balance Restoration Benefit to any of the
following options:  (A) a lump sum, (B) a straight life annuity, (C) a joint and
50% survivor annuity, and (D) a joint and 100% survivor annuity.  The amount of
such optional benefit under this Plan shall be computed as specified in Section
4.2 of this Plan using the interest and mortality factors specified in the Basic
Pension Plan.  The Participant’s election shall be subject to paragraphs (ii),
(iii), (iv), (v), (vi) and (vii).  Except as provided in paragraph (vi), the
Participant’s election under this paragraph (i) shall be irrevocable.  The joint
and survivor annuity is only available under subparagraph (C) or (D) if the
Participant designates his or her spouse as beneficiary or obtains spousal
consent to the designation of another beneficiary in the same manner as under
the Basic Pension Plan as part of the Participant’s election.  If the spouse, or
beneficiary dies before the Participant’s Separation from Service, the joint and
survivor annuity elected under this paragraph (i) is canceled and the benefit is
paid in the form of a straight life annuity; provided, that the straight life
annuity is actuarially equivalent, applying reasonable actuarial methods and
assumptions, to the joint and survivor annuity in effect prior to such
cancellation, as determined under Treasury Regulation Section
1.409A-2(a)(2)(ii).

 
 
(ii)
The Participant’s election under paragraph (i) must be made prior to the
Participant’s Separation from Service.

 
 
(iii)
If the Participant’s form of payment, as in effect at the time of election under
paragraph (i), is an annuity, such Participant’s election under paragraph
(i)(B), (C) or (D) (an election of an alternative annuity form of payment) shall
be effective immediately and paragraph (v) shall not apply to such Participant’s
election; provided, that the alternative annuity form of payment elected by the
Participant is actuarially equivalent applying reasonable actuarial methods and
assumptions to the annuity form of payment, as in effect at the time of the
election, as determined under Treasury Regulation Section 1.409A-2(b)(2)(ii).



 
(iv)
Except as provided in paragraph (iii), the Participant’s election under
paragraph (i) shall not take effect until 12 months after his election is made,
in accordance with Treasury Regulation Section 1.409A-2(b)(1)(i).  If the
Participant has a Separation from Service before the election under paragraph
(i) becomes effective, the election under paragraph (i) shall terminate and the
Participant’s Post-Section 409A Cash Balance Restoration Benefit shall be paid
in the form of payment as in effect at the time of the election under paragraph
(i).



 
(v)
Except as provided in paragraph (iii), in the event the Participant’s election
under paragraph (i) becomes effective, the payment of such Participant’s
Post-Section 409A Cash Balance Restoration Benefit under the option shall be
deferred for a period of five years from the date such payment would otherwise
have been paid (or, in the case of a life annuity treated as a single payment,
five years from the date the first amount was scheduled to be paid), in
accordance with Treasury Regulation Section 1.409A-2(b)(1)(ii).

 
 
(vi)
The Participant may elect to change the annuity option elected under paragraph
(i) to another annuity option specified under paragraph (i) and such election
shall become effective immediately, provided, that such change is made prior to
the commencement of the payment of such Participant’s Post-Section 409A Cash
Balance Restoration Benefit under this Plan; and, provided, further, that the
annuity form of payment is actuarially equivalent, applying reasonable actuarial
methods and assumptions, to the annuity form of payment, as in effect at the
time of the election, as determined under Treasury Regulation Section
1.409A-2(b)(2)(ii).

 
 
(vii)
Any change in a Participant’s form of payment under this subsection (b) shall be
made in accordance with Treasury Regulation Section 1.409A-2(b).

 
 
(c)
Distribution Options for other Participants

 
Except as provided in subsection (a) or paragraph (iv), the payment of a
Participant’s Cash Balance Restoration Benefit under this Plan shall be made in
the lump sum or annuity form of payment that applied to such Participant’s Cash
Balance Restoration Plan Benefit (determined immediately prior to such
Participant’s Transfer Date), and shall be made or commence upon the
Participant’s Separation from Service, or such later payment or commencement
date as applied to such Participant’s Cash Balance Restoration Plan Benefit
(determined immediately prior to such Participant’s Transfer Date).  The amount
of the Participant’s lump sum distribution with respect to his Cash Balance
Restoration Benefit under this Plan shall be computed as specified in Section
4.2 of this Plan using the actuarial factors specified in the Basic Pension
Plan.
 
(i)  
In the event the Participant’s Cash Balance Restoration Benefit shall be made in
an annuity form of payment, the payment of Participant’s Cash Balance
Restoration Benefit will be made under any of the following annuity
options:  (A) a straight life annuity, (B) a joint and 50% survivor annuity, and
(C) a joint and 100% survivor annuity.  The amount of such optional annuity
benefit under this Plan shall be computed as specified in Section 4.2 of this
Plan using the interest and mortality factors specified in the Basic Pension
Plan.

 
(ii)  
Except as provided in subsection (d), such Participant may not change the form
and time of payment of such Participant’s Cash Balance Restoration Benefit under
this Plan on or after such Participant’s Transfer Date.

 
(iii)  
A lump sum payment under this subsection (c) shall be paid on such date as is
determined by Sempra Energy within thirty (30) days following the Participant’s
Separation from Service, or such later payment date as applied to such
Participant’s Cash Balance Restoration Plan Benefit (determined immediately
prior to such Participant’s Transfer Date).  An annuity under this subsection
(c) shall be paid monthly, beginning on the last day of the month of the
Participant’s Separation from Service, or such later payment date as applied to
such Participant’s Cash Balance Restoration Plan Benefit (determined immediately
prior to such Participant’s Transfer Date) and shall continue to be paid monthly
during the life of the Participant and the life of the Participant’s designated
beneficiary, if any (if such beneficiary survives the Participant).  In all
cases, the monthly benefit shall equal the annual benefit divided by 12.

 
(iv)  
In the event that such Participant was not a participant in the Cash Balance
Restoration Plan immediately prior to such Participant’s Transfer Date, such
Participant’s Cash Balance Restoration Benefit under this Plan shall be made in
a lump sum form of payment upon the Participant’s Separation from Service.

 
 
(d)
Changes in Distribution Option for other Participants

 
A Participant described in subsection (c) may elect to change the form of the
payment of such Participant’s Cash Balance Restoration Benefit under this Plan
on or after the Participant’s Transfer Date, as follows:


 
(i)
The Participant may elect, in writing, to change the form of  payment of such
Participant’s Cash Balance Restoration Benefit to any of the following
options:  (A) a lump sum, (B) a straight life annuity, (C) a joint and 50%
survivor annuity, and (D) a joint and 100% survivor annuity.  The amount of such
optional benefit under this Plan shall be computed as specified in Section 4.2
of this Plan using the interest and mortality factors specified in the Basic
Pension Plan.  The Participant’s election shall be subject to paragraphs (ii),
(iii), (iv), (v), (vi) and (vii).  Except as provided in paragraph (vi), the
Participant’s election under this paragraph (i) shall be irrevocable.  The joint
and survivor annuity is only available under subparagraph (C) or (D) if the
Participant designates his or her spouse as beneficiary or obtains spousal
consent to the designation of another beneficiary in the same manner as under
the Basic Pension Plan as part of the Participant’s election.  If the spouse, or
beneficiary dies before the Participant’s Separation from Service, the joint and
survivor annuity is canceled and the benefit is paid in the form of a straight
life annuity; provided, that the straight life annuity is actuarially
equivalent, applying reasonable actuarial methods and assumptions, to the joint
and survivor annuity in effect prior to such cancellation, as determined under
Treasury Regulation Section 1.409A-2(b)(2)(ii).

 
 
(ii)
The Participant’s election under paragraph (i) must be made prior to the
Participant’s Separation from Service.

 
 
(iii)
If the Participant’s form of payment, as in effect at the time of the election
under paragraph (i), is an annuity, such Participant’s election under paragraph
(i)(B), (C) or (D) (an election of an alternative annuity form of payment) shall
be effective immediately and paragraph (v) shall not apply to such Participant’s
election; provided, that the alternative annuity form of payment elected by the
Participant is actuarially equivalent applying reasonable actuarial methods and
assumptions to the annuity form of payment, as in effect at the time of the
election, as determined under Treasury Regulation Section 1.409A-2(b)(2)(ii).



 
(iv)
Except as provided in paragraph (iii), the Participant’s election under
paragraph (i) shall not take effect until 12 months after the date his or her
election is made in accordance with Treasury Regulation Section
1.409A-2(b)(1)(i).  If the Participant has a Separation from Service before the
election under paragraph (i) becomes effective, the election under paragraph (i)
shall terminate and the Participant’s benefit shall be paid in the form of
payment as in effect at the time of the election under paragraph (i).



 
(v)
Except as provided in paragraph (iii), in the event the Participant’s election
under paragraph (i) becomes effective, the payment of such Participant’s benefit
under the option be deferred for a period of five years from the date such
payment would otherwise have been paid (or, in the case of a life annuity
treated as a single payment, five years from the date the first amount was
scheduled to be paid), in accordance with Treasury Regulation Section
1.409A-2(b)(1)(ii).

 
 
(vi)
The Participant may elect to change an annuity form of payment elected under
paragraph (i) to another annuity form of payment specified under paragraph
(i)(B), (C) or (D), and such election shall be effective immediately; provided,
that such change is made prior to the commencement date of the payment of
benefits under this Plan; and, provided, further, that the annuity form of
payment is actuarially equivalent applying reasonable actuarial methods and
assumptions to the annuity form of payment, as in effect at the time of the
election, as determined under Treasury Regulation Section 1.409A-2(b)(2)(ii).

 
 
(vii)
Any change in a Participant’s form of payment under this subsection (d) shall be
made in accordance with Treasury Regulation Section 1.409A-2(b).

 
 
(e)
Death Benefits

 
If a Participant dies on or after the Participant’s Transfer Date and prior to
the commencement of  the payment of such Participant’s Cash Balance Restoration
Benefit under this Plan on or after his or her Separation from Service (or, in
the case of a Participant described in subsection (a), the Participant dies on
or after the Participant’s Transfer Date and prior to the commencement of the
payment of such Participant’s Pre-Section 409A Cash Balance Restoration Death
Benefit (if any), under this Plan on or after such Participant’s Cash Balance
Restoration Benefit Retirement Date or Cash Balance Restoration Benefit
Termination), the payment of death benefits to such Participant’s
beneficiary(ies) shall be made in accordance with this subsection (e).
 
 
(i)
The death benefits payable to such Participant’s beneficiary(ies) under this
subsection (e) shall be computed as specified in Section 4.2 of this Plan using
the actuarial factors specified in the Basic Pension Plan.

 
 
(ii)
The death benefits payable to such Participant’s beneficiary(ies) under this
subsection (e) shall be in lieu of any benefits that would have been payable
under the other provisions of this Section 4.3, if such Participant had survived
until the date of commencement of benefits.

 
 
(iii)
The death benefits payable to such Participant’s beneficiary(ies) under this
subsection (e) shall be payable in a lump sum payment on such date as is
determined by Sempra Energy during the thirty (30) day period commencing upon
such Participant’s death; provided, however, that, in the case of a Participant
described in subsection (a), such Participant’s Pre-Section 409A Cash Balance
Restoration Death Benefit (if any) shall be paid in the same payment form and at
the same time as the payment of pre-commencement death benefits on behalf of
such Participant under the Basic Pension Plan and such Participant’s
Post-Section 409A Cash Balance Restoration Death Benefit shall be payable in a
lump sum on such date as is determined by Sempra Energy during the thirty (30)
day period commencing upon such Participant’s death.

 
 
(iv)
For purposes of this subsection (e),

 
 
(A)
in the case of a Participant described in subsection (a), such Participant’s
“Pre-Section 409A Cash Balance Restoration Death Benefit” means the portion of
the death benefits payable to such Participant’s beneficiary(ies) under this
subsection (e), if any, to which such Participant had a legal binding right, and
which was earned and vested, as of December 31, 2004, determined in accordance
with Section 409A of the Code and Treasury Regulation Section 1.409A-6.  Such
Participant’s “Pre-Section 409A Cash Balance Restoration Death Benefit” shall be
determined by the terms of the Cash Balance Restoration Plan and the Basic
Pension Plan, as in effect as of October 3, 2004 and in a manner consistent with
paragraph (E)(i) and Treasury Regulation Section 1.409A-6(a)(3)(i), and

 
 
(B)
in the case of a Participant described in subsection (a), such Participant’s
“Post-Section 409A Cash Balance Restoration Death Benefit” means the death
benefit payable to such Participant’s beneficiary(ies) under this subsection
(e), less such Participant’s Pre-Section 409A Cash Balance Restoration Death
Benefit.

 
 
(f)
Mandatory Distribution

 
Notwithstanding Section 3 and subsections (a), (b), (c), (d) and (e), if the
actuarial value of a Participant’s benefit under this Plan as of the date of the
Participant’s Separation from Service is less than $10,000, the benefit shall be
distributed in a lump sum upon the Participant’s Separation from Service in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(v).  Such lump sum
payment shall be paid on such date as is determined by Sempra Energy within
thirty (30) days following the Participant’s Separation from Service.  Such lump
sum payment shall be made only if such payment satisfies the requirement of
Treasury Regulation Section 1.409A-3(j)(4)(v)(A).


 
 
(g)
Distributions to Specified Employees

 
Notwithstanding the foregoing, in the case of a Participant who is a Specified
Employee on the date of such Participant’s Separation from Service, the payment
of such Participant’s Post-Section 409A Cash Balance Restoration Benefit to such
Participant shall not be made before the date which is six months after the date
of such Participant’s Separation from Service (or, if earlier, the date such
Participant’s death) in accordance with Section 409A(a)(2)(B)(i) of the Code and
the Treasury Regulations thereunder.  Any payment of such Participant’s
Post-Section 409A Cash Balance Restoration Benefit to which such Participant
otherwise would have been entitled during the first six months following the
date of such Participant’s Separation from Service shall be accumulated (with
interest at the annual rate of interest on 30-year Treasury securities for the
November next preceding the first day of the calendar year in which such
Participant’s Separation from Service occurs) and paid on the first day of the
seventh month following the date of such Participant’s Separation from Service
(or, if earlier, the date of such Participant’s death) in accordance with
Section 409A(a)(2)(B)(i) and the Treasury Regulations thereunder.
 
 
(h)
Prohibition on Acceleration of Distributions

 
The time or schedule of payment of any payment of a Participant’s Post-Section
409A Cash Balance Restoration Benefit under the Plan shall not be subject to
acceleration, except as provided under Treasury Regulations promulgated in
accordance with Section 409A(a)(3) of the Code.
 
 
(i)
Conformance of Time and Form of Payment under Section 3

 
 
(i)
The payment of such Participant’s Post-Section 409A Supplemental Retirement
Benefit to such Participant under Section 3 shall be made or commence on the
date of the payment or commencement of such Participant’s Post-Section 409A Cash
Balance Restoration Benefit under this Plan, and the form of payment of such
Participant’s Post-Section 409A Supplemental Retirement Benefit shall be the
same as the form of payment of such Participant’s Post-Section 409A Cash Balance
Restoration Benefit under this Section 4.

 
 
(ii)
In the event that a Participant elects to change the form of the payment of such
Participant’s Post-Section 409A Cash Balance Restoration Benefit under this
Plan, such Participant shall be deemed to have elected to change the form of the
payment of such Participant’s Post-Section 409A Supplemental Retirement Benefit
to the form of the payment of such Participant’s Post-Section 409A Cash Balance
Restoration Benefit under this Plan.  Any such election shall be subject to the
provisions of subsection (b) or (d), as applicable, and the provisions of
Section 3 and, in any event, the time and form of payment of such Participant’s
Post-Section 409A Supplemental Retirement Benefit shall be the same as the time
and form of payment of such Participant’s Post-Section 409A Cash Balance
Restoration Benefit under this Section 4.

 
SECTION 5
 
SUPPLEMENTAL PRERETIREMENT SPOUSE'S DEATH BENEFITS
 
5.1           Benefit
 
The Spouse's Death Benefit that will be paid to a Surviving Spouse of a
Participant who dies prior to having a Separation from Service prior to his
Retirement Date is a lump sum payment  based on the Actuarial Value of an
annuity equal to (a) minus (b) when:
 
 
(a)
is 100% of the Participant’s accrued benefit calculated in accordance with
3.1(a).  If the Participant is under age 55 at the time of death, the age 55
early retirement factor shall be used, and

 
 
(b)
is the Surviving Spouse's Preretirement Spouse's Benefit.

 
5.2           Form of Benefit
 
The Spouse’s Death Benefit shall be paid in the form of a lump sum payment on
such date as is determined by Sempra Energy within thirty (30) days following
the Participant’s death.
 
SECTION 6
 
SUPPLEMENTAL DISABILITY BENEFITS
 
6.1           Amount
 
The annual Supplemental Disability Benefit payable to a Participant is equal to
(a) minus (b) when (a) is 60% multiplied by the total of the Participant's
Average Bonus and annual rate of Earnings in effect on the day immediately
preceding the day the Participant becomes eligible, and (b) is the sum of
 
 
(i)
the Participant's Basic Disability Plan Benefit, and any other Company provided
disability plan, plus

 
 
(ii)
the Participant’s Voluntary Disability Benefit, plus

 
 
(iii)
the amount of benefits for which the Participant is eligible under the
provisions of any federal or state law providing payments on account of
disability, as these payments are defined in the Basic Disability Plan, during
the period of eligibility for a Supplemental Disability Benefit.  If (a) minus
(b) results in zero or less, then no Supplemental Disability Benefit is
payable.  If the Basic Disability Plan Benefit increases under the Basic
Disability Plan, or the Voluntary Disability Benefit increases, the Supplemental
Disability Benefit will be decreased by the same amount.

 
The Supplemental Disability Benefit is intended to constitute a disability pay
benefit that is exempt from Section 409A of the Code pursuant to Treasury
Regulation Section 1.409A-1(a)(5).
 
6.2
Payment

 
Eligibility for a Supplemental Disability Benefit is determined by the
Committee.  The Supplemental Disability Benefit will be paid monthly. The last
Supplemental Disability Benefit will be paid to the Participant at the earliest
of (i) when the Committee deems that the Participant is no longer disabled, (ii)
when Participant starts receiving a Supplemental Retirement Benefit, or (iii)
when the Participant attains age 65.
 
SECTION 7
 
ADMINISTRATION
 
7.1           Authority of Committee
 
This Plan shall be administered by the Committee. Subject to the express
provisions of this Plan, the Committee shall have full and final authority to
interpret this Plan, to prescribe, amend and rescind rules, regulations and
guides relating to the Plan, and to make any other determinations that it
believes necessary or advisable for the administration of the Plan.  The
Committee may delegate certain responsibilities in the administration of the
Plan.  All decisions and determinations by the Committee shall be final and
binding upon all parties.
 
7.2           Calculation of Benefits
 
Any and all payments to be made under this Plan and all Actuarial Equivalents
shall be calculated by the Company's regularly employed independent actuaries,
and their determinations shall be final and binding on all parties.
 
SECTION 8
 
MISCELLANEOUS
 
8.1           Amendment, Termination or Removal of Participant
 
 
(a)
The Committee may, in its sole discretion, terminate, suspend, or amend this
Plan at any time, in whole or in part.  However, no termination, amendment or
suspension of the Plan will affect a retired or disabled Participant's right or
the right of a Surviving Spouse to continue receiving a benefit in accordance
with this Plan as in effect on the date such Participant or Surviving Spouse
began to receive a benefit under this Plan.  Furthermore, if a Participant then
qualifies for Retirement under Section 1.29, such termination, amendment or
suspension of the Plan will not affect such Participant’s right or the right of
such Participant’s Surviving Spouse to receive the Supplemental Retirement
Benefit or the Spouse’s Supplemental Retirement Benefit to which he or she would
have been entitled if such Participant’s Retirement Date had occurred
immediately prior to such termination, amendment or suspension, as determined in
accordance with this Plan as in effect immediately prior to such termination,
amendment or suspension.  Furthermore, if the Committee shall amend or terminate
this Plan, the Company shall be liable for any benefits accrued under Section 4
of this Plan as of the date of such amendment or termination determined on the
basis of each Participant’s presumed termination of employment as of such date.

 
 
(b)
The Committee may, in its sole discretion, remove an executive as a Participant
in this Plan due to changed job responsibilities or other changed circumstances
as long as no benefits are then being paid to the Participant under this
Plan.  However, if a Participant then qualifies for Retirement under Section
1.29, such removal will not affect such Participant’s right or the right of such
Participant’s Surviving Spouse to receive the Supplemental Retirement Benefit or
the Spouse’s Supplemental Retirement to which he or she would have been entitled
if such Participant’s Retirement Date had occurred immediately prior to such
removal, as determined in accordance with this Plan as in effect immediately
prior to such removal.

 
8.2
No Employment Right

 
Nothing contained herein will confer upon any Participant the right to be
retained in Employment, nor will it interfere with the right of his Employer to
discharge or otherwise deal with the Participant without regard to the existence
of this Plan.
 
8.3           Funding
 
This Plan is unfunded, and the Employer will make Plan Benefit Payments solely
on a current disbursement basis.  Participants and their Beneficiaries shall
have no legal or equitable rights, claims, or interest in any specific property
or assets of the Employer, and the rights of the Participants and Beneficiaries
shall be no greater than those of unsecured general creditors.
 
8.4           Allocation of Costs
 
Amounts accrued as expenses under this Plan, and the cost of any life insurance
policies purchased to fund for benefits payable under this Plan, shall be
allocated to Employers whose employees are Participants in this Plan.
 
SECTION 9
 
BENEFITS DEFERRED UNDER DEFERRED COMPENSATION PLAN
 
Notwithstanding any other provision of the Plan, if a Participant has elected to
defer the Participant’s “SERP Lump Sum” as defined in the Deferred Compensation
Plan, pursuant to the terms of the Sempra Energy Deferred Compensation Plan, no
retirement benefits shall be payable under this Plan to the Participant, to the
Participant’s Surviving Spouse or to any other person effective immediately at
and after the SERP Lump Sum has been credited to the Participant’s account under
the Sempra Energy Deferred Compensation Plan.
 
 
SECTION 10
 
SECTION 409A OF THE CODE
 
10.1
This Plan shall be interpreted, construed and administered in a manner that
satisfies the requirements of Sections 409A(a)(2), (3) and (4) of the Code and
the Treasury Regulations thereunder (subject to the transitional relief under
Internal Revenue Service Notice 2005-1, the Proposed Regulations under Section
409A of the Code, Internal Revenue Service Notices 2006-79 and  2007-86 and
other applicable authority issued by the Internal Revenue Service).  As provided
in Internal Revenue Service Notices 2006-79 and 2007-86, notwithstanding any
other provision of this Plan, with respect to an election or amendment to change
a time and form of payment under the Plan made on or after January 1, 2006 and
on or before December 31, 2006, the election or amendment shall apply only to
amounts that would not otherwise be payable in 2006 and shall not cause an
amount to be paid in 2006 that would not otherwise be payable in 2006; and, with
respect to an election or amendment to change a time and form of payment under
this Plan made on or after January 1, 2007 and on or before December 31, 2007,
the election or amendment may apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007; and, with respect to an election or amendment to
change a time and form of payment under this Plan made on or after January 1,
2008 and on or before December 31, 2008, the election or amendment may apply
only to amounts that would not otherwise be payable in 2008 and may not cause an
amount to be paid in 2008 that would not otherwise be payable in 2008.  If
Sempra Energy determines that any deferred compensation amounts under this Plan
subject to Section 409A of the Code do not comply with Sections 409A(a)(2), (3)
and (4) of the Code, the Treasury Regulations thereunder and other applicable
authority issued by the Internal Revenue Service, Sempra Energy may amend this
Plan, or take such other actions as Sempra Energy deems reasonably necessary or
appropriate, to ensure that such amounts comply with the requirements of Section
409A of the Code, the Treasury Regulations thereunder and other applicable
authority issued by the Internal Revenue Service.  In the case of any deferred
compensation amounts under this Plan that are subject to Section 409A of the
Code, if any provision of the Plan would cause such amounts to fail to so
comply, such provision shall be deemed amended, or shall not be effective and
shall be null and void, to the extent necessary to cause such amounts to comply
with Section 409A(a)(2), (3) and (4) of the Code, the Treasury Regulations
thereunder and other applicable authority issued by the Internal Revenue
Service.

 
10.2
The Plan provides that benefits under the Plan are determined after an offset of
the benefits provided under the Basic Pension Plan (which is a qualified
employer plan, as defined in Treasury Regulation Section
1.409A-1(a)(2)).  Accordingly, the Plan is intended to be a nonqualified
deferred compensation plan subject to Treasury Regulation Sections
1.409A-2(a)(9) and 1.409A-3(j)(5).  Any amendment of the Basic Pension Plan
shall be taken into account under this Plan only to the extent permitted under
Treasury Regulation Sections 1.409A-2(a)(9) and 1.409A-3(j)(5).  Any reference
to the interest and mortality factors (or actuarial methods and assumptions)
specified in the Basic Pension Plan shall mean the applicable interest and
mortality factors (or actuarial methods or assumptions) specified under the
terms of the Basic Pension Plan, determined based on the terms in effect on
December 31, 2008.

 
SECTION 11
 
CLAIMS PROCEDURE
 
11.1           Claim
 
A Participant, beneficiary or other person who believes that he is being denied
a benefit to which he is entitled under this Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Compensation
Committee, setting forth his claim.  The request must be addressed to the
Compensation Committee at Sempra Energy at its then principal place of
business.  The claims procedure of this Section shall be applied in accordance
with Section 503 of ERISA and Department of Labor Regulation Section
2560.503-1.  A Participant, beneficiary or other person may assert a claim, or
request review of the denial of a claim, through such Participant’s,
beneficiary’s or person’s authorized representative, provided that such
Participant, beneficiary or person has submitted a written notice evidencing the
authority of such representative to the Compensation Committee.
 
A Claimant or his duly authorized representative shall submit his claim under
the Plan in writing to the Compensation Committee.  The Claimant may include
documents, records or other information relating to the claim for review by the
Compensation Committee in connection with such claim.
 
11.2           Claim Decision
 
The Compensation Committee shall review the Claimant’s claim (including any
documents, records or other information submitted with such claim) and determine
whether such claim shall be approved or denied in accordance with the Plan.
 
Upon receipt of a claim, the Compensation Committee shall advise the Claimant
that a claim decision shall be forthcoming within 90 days and shall, in fact,
deliver such claim decision within such period.  The Compensation Committee may,
however, extend the claim decision period for an additional 90 days for special
circumstances.  If the Compensation Committee extends the claim decision period,
the Compensation Committee shall provide the Claimant with written notice of
such extension prior to the end of the initial 90 day period.  The extension
notice shall indicate the special circumstances requiring the extension of time
and the date by which the Compensation Committee expects to render a claim
decision.
 
If the claim is denied in whole or in part, the Compensation Committee shall
inform the Claimant in writing, using language calculated to be understood by
the Claimant, setting forth: (i) the specified reason or reasons for such
denial; (ii) references to the specific provisions of this Plan on which such
denial is based; (iii) a description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation of why such
material or such information is necessary; and (iv) a description of the Plan’s
procedures for review and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of the review of the denial of the
claim.
 
The Claimant may request a review of any denial of the claim in writing to the
Compensation Committee within 60 days after receipt of the Compensation
Committee’s notice of denial of claim.  The Claimant’s failure to appeal the
denial of the claim by the Compensation Committee in writing within the 60 day
period shall render the Compensation Committee’s determination final, binding,
and conclusive.
 
11.3           Request for Review
 
With 60 days after the receipt by the Claimant of the denial of the claim
described above, the Claimant may request in writing a review the determination
of the Compensation Committee.  Such review shall be completed by the
Compensation Committee.  Such request must be addressed to the Compensation
Committee of Sempra Energy, at its then principal place of business.
 
The Claimant shall be afforded the opportunity to submit written comments,
documents, records, and other information relating to the claim, and the
Claimant shall be provided, upon request and free of charge, reasonable access
to all documents, records, and other information relevant to the Claimant’s
claim.  A document, record or other information shall be considered “relevant”
to the claim, as provided in Department of Labor Regulation Section
2560.503-1(m)(8).  The review by the Compensation Committee shall take into
account all comments, documents, records, and other information submitted by the
Claimant, without regard to whether such information was submitted or considered
in the Compensation Committee’s initial determination with respect to the claim.
 
The Compensation Committee shall advise the Claimant in writing of the
Compensation Committee’s determination of the review within 60 days of the
Claimant’s written request for review, unless special circumstances (such as a
hearing) would make the rendering of a determination within the 60 day period
infeasible, but in no event shall the Compensation Committee render a
determination regarding the denial of a claim later than 120 days after its
receipt of a request for review.  If an extension of time for review is required
because of special circumstances, written notice of the extension shall be
furnished to the Claimant prior to the date the extension period commences.  The
extension notice shall indicate the special circumstances requiring the
extension of time and the date by which the Compensation Committee expects to
render a review decision.
 
11.4           Review of Decision
 
The Compensation Committee shall inform the Claimant in writing, in a manner
calculated to be understood by the Claimant, the decision on the review of the
denial of the claim, setting forth:  (i) the specific reasons for the decision,
(ii) if the claim is denied, reference to the specific Plan provisions on which
the denial of the claim is based; (iii) a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim (and a document, record or other information shall be
considered “relevant” to the benefits claim, as provided in Department of Labor
Regulation Section 2560.503-1(m)(8)); and (iv) a statement describing Claimant’s
right to bring an action under Section 502(a) of ERISA.
 
SECTION 12
 
MISCELLANEOUS
 
12.1           Unsecured General Creditor
 
Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.  It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and Title I of ERISA.
 
12.2           Restriction Against Assignment
 
The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or entity.  No right,
title or interest in the Plan or in any account may be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution.  No right, title or interest in the Plan or in any benefit under
the Plan shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
 
Notwithstanding the provisions of this subsection (B), a Participant’s benefit
may be transferred pursuant to a domestic relations order that constitutes a
“qualified domestic relations order” as defined by the Code or Title I of ERISA.
 
12.3           Withholding
 
There shall be deducted from each payment made under the Plan payable to the
Participant (or beneficiary) all taxes which are required to be withheld by the
Company in respect to such payment or this Plan.  The Company shall have the
right to reduce any payment (or compensation) by the amount of such of cash
sufficient to provide the amount of said taxes.
 
12.4           Governing Law
 
This Plan shall be construed, governed and administered in accordance with the
ERISA.
 
12.5           Receipt of Release
 
Any payment to a Participant or the Participant’s beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Compensation Committee and the Company.  The Committee
may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect prior to the payment
date specified under the Plan.
 
12.6           Payments on Behalf of Persons Under Incapacity
 
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Compensation Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Compensation Committee may direct that such payment be made to any person found
by the Compensation Committee, in its sole judgment, to have assumed the care of
such person.  Any payment made pursuant to such termination shall constitute a
full release and discharge of the Compensation Committee and the Company.
 
12.7           Notice
 
Any notice or filing required or permitted to be given to the Compensation
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the Company,
directed to the attention of the General Counsel and Secretary of Sempra
Energy.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
 
12.8           Errors and Misstatements
 
In the event of any misstatement or omission of fact by a Participant to the
Compensation Committee or any clerical error resulting in payment of benefits in
an incorrect amount, the Compensation Committee shall promptly cause the amount
of future payments to be corrected upon discovery of the facts and shall pay or,
if applicable, cause the Plan to pay, the Participant or any other person
entitled to payment under the Plan any underpayment in a lump sum or to recoup
any overpayment from future payments to the Participant or any other person
entitled to payment under the Plan in such amounts as the Compensation Committee
shall direct or to proceed against the Participant or any other person entitled
to payment under the Plan for recovery of any such overpayment
 
12.9           Pronouns and Plurality
 
The masculine pronoun shall include the feminine pronoun, and the singular the
plural where the context so indicates.
 
12.10           Severability
 
In the event that any provision of the Plan shall be declared unenforceable or
invalid for any reason, such unenforceability or invalidity shall not affect the
remaining provisions of the Plan but shall be fully severable, and the Plan
shall be construed and enforced as if such unenforceable or invalid provision
had never been included herein.
 
12.11           Headings
 
Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
 
Executed at San Diego, California this 8th day of June, 2009.
 


 
SEMPRA ENERGY
 


 
By:           
 
Title:           Sr. Vice President, Human Resources
 
Date:           June 8, 2009
 
 
 
 
 
 
 
 
 


APPENDIX A
 
EARLY RETIREMENT REDUCTION FACTOR
 
Age                                           Early Retirement Factor*
 
62 and later                                                      100%
 
61                                                      97
 
60                                                      94
 
59                                                      90
 
58                                                      86
 
57                                                      82
 
56                                                      78
 
55                                                      74
 


 
*Reduction factors vary by age and months.
 


 
 
 
 
 


 


 


APPENDIX B
 
GRANDFATHER BENEFIT
 
Current Participants in the Prior Plans are permanently grandfathered under the
Prior Plan provisions if the benefit is greater.
 

